Dear Senator Landry and General Patin:
Each of you requested that this office reconsider Opinion Number 94-138, which found that benefits to retired employees of the Department of Transportation and Development ("DOTD") can be paid from the Transportation Trust Fund (the "Fund"), created pursuant to Article VII, Section 27 of the Louisiana Constitution.  Your questions were whether benefits may be paid from the Fund to employees who retired prior to passage of the Fund?
As you know, Op.Atty.Gen. 94-138 is based upon Op.Atty.Gen. 89-679, which found that the related benefits of employees of DOTD whose work is directly related to highway programs may be paid out of the Fund.  Op.Atty.Gen. 94-138 found that health insurance premiums of retirees would fall within the category of being directly related to highway programs.  Op.Atty.Gen. 94-138 further states that a retired employee of DOTD should not be treated any differently than a currently employed employee.
La. R.S. 42:851 authorizing employee health benefit programs, defines "employee" to include not only classified or unclassified state civil service employees, but also "aretiree as defined by the rules and regulations of the Board of Trustees of the State Employees Group Benefits Program". Assuming that DOTD retirees are "retirees" as defined by the rules and regulations of the Board of Trustees, they are considered employees for purposes of determining the payment of premiums for employee health benefit programs.  As R.S. 42:851
provides that retirees are employees for this purpose, the related benefits of these employees should be paid from the Fund in the same manner as the related benefits of the other DOTD employees are paid.  We, therefore, affirm Op.Atty.Gen. 94-138.
Trusting this adequately responds to your request, I remain,
Yours very truly,
                                  RICHARD P. IEYOUB Attorney General
                              BY: ___________________________ MARTHA S. HESS Assistant Attorney General
RPI:MSH:jv
cc:  Ms. Connie Koury Rep. Raymond Jetson Legislative Auditor State Budget Office
DATE RECEIVED: MAY 23, 1995
DATE RELEASED: